Citation Nr: 0418984	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for left leg and knee 
disabilities.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to November 
1972.  Thereafter, he had service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In October 2003, the veteran withdrew his request for RO and 
Travel Board hearings. 

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

The veteran has alleged that, following his VA examination, 
he received a second opinion regarding his knees from Dr. 
S.K. of Watertown.  See veteran's statement received in April 
2003.  Related records are not on file.  An attempt should be 
made to obtain any relevant records from Dr. S.K prior to 
appellate review.  In addition, as the veteran alleges a 
worsening of his right knee disability, another VA 
examination should be scheduled. 

In addition, in an October 1979 rating decision, the RO 
denied service connection for left knee and leg disabilities.  
The veteran did not appeal that decision and it became final.  
In December 1998, the veteran filed an application to reopen 
his claim of service connection for left knee and leg 
disabilities.  In October 1999, the RO denied service 
connection following a de novo review of the record, without 
first addressing whether new and material evidence had been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The veteran filed a timely notice of 
disagreement (NOD).  The RO never, however, issued a 
statement of the case (SOC) with respect to this issue.  The 
United States Court of Appeals for Veterans Claims has held 
that where a NOD is filed, but a SOC has not been issued, the 
Board must remand the claim to the RO for the issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:

1.  The RO should undertake appropriate 
development to obtain copies of all 
available records, not already of record, 
pertaining to treatment of the veteran's 
knees, to include any treatment from Dr. 
S.F. of Watertown and any outstanding VA 
records including from the Syracuse, New 
York facility.  

2.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the current severity of his 
residuals of a right knee injury to 
include a scar and traumatic arthritis.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  A copy of the claims 
folder and this remand must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

All service-connected right knee 
symptomatology to include a scar and 
traumatic arthritis should be described.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific range of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should describe the size and 
location of the right knee scar, any 
functional impairment due to the scar, 
and identify any objective evidence of 
pain or tenderness of the scar.  The 
examiner should indicate whether the scar 
is unstable or subject to repeated 
ulceration, and whether the scar is 
superficial or associated with underlying 
soft tissue damage.  

4.  The RO should review the veteran's 
application to reopen a claim of  service 
connection for left knee and leg 
disabilities.  If the claim is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a statement of the case and informed of 
the requirements to perfect an appeal 
with respect to this new issue.

5.  The RO should also review the 
increased rating claim.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by VA but he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


